Citation Nr: 0722121	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-19 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

In March 2005, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

The veteran's tinnitus has not been medically related to his 
service. 


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection, to include how disability 
ratings and effective dates are established; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  The veteran 
responded that month that he had no further information in 
support of his claim.  Although fully compliant notice was 
delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in April 2007, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.

Service Connection

The veteran seeks service connection for tinnitus, which he 
contends initially manifested in service.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Current medical evidence confirms that the veteran carries a 
diagnosis of tinnitus.  See VA examination, dated in February 
2007.  The evidence also shows that the veteran is in receipt 
of two Purple Heart medals, the Combat Infantry Badge, and 
the Bronze Star, in recognition of his meritorious combat 
service during World War II.  Thus, his contention that he 
sustained ringing in his ears due to the continuous exposure 
to rifle, mortar, artillery, grenade, tank, and demolition 
noise is sufficient to establish an in-service incurrence.  
See 38 U.S.C.A. § 1154(b) (West 2002).  However, pertinent 
case law also provides that 38 U.S.C.A. § 1154(b) does not 
create a presumption of service connection for a combat 
veteran's alleged disability.  The veteran is required to 
meet his evidentiary burden as to whether there is a nexus to 
service, which requires competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

In conjunction with his claim, the veteran underwent two VA 
examinations to determine the nature and etiology of his 
current tinnitus.  In April 2003, the veteran reported to the 
VA examiner that the cricket-type noise in his ears had 
persisted for roughly six to eight years.  Due to the time 
frame reported by the veteran, the VA examiner opined that 
the tinnitus was not related to the veteran's WWII service.

Subsequent to that exam, the veteran submitted a lay 
statement from his brother, who attested to remembering that 
the veteran complained of ringing in his ears upon his return 
from the war.  The veteran also alleged in his own statement 
that he did not understand what the examiner was asking, and 
that he had had the ringing since service.  Consequently, an 
additional VA examination was ordered and another opinion 
requested.  At his February 2007 exam, however, the veteran 
again reported a short history of tinnitus, this time 
indicating that he first noticed the tinnitus five to ten 
years prior.  When asked if he remembered his ears ringing 
when he was in battle, he stated that he did not remember.  
Based on this report, the examiner found it was not likely 
that the veteran's current tinnitus was related to his 
service, as he could not remember experiencing it back then, 
and only really remembered it in the five to ten year time 
frame.  

While it is presumed that the veteran had in-service 
tinnitus, the medical evidence of record does not establish a 
nexus to his current disability.  The veteran reported a 
relatively recent history of the disorder in both VA 
examinations.  It was on those statements that medical 
professionals definitively dismissed a connection.  Absent 
competent medical evidence to the contrary, the Board is not 
in a position to question these opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.
	
ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


